DETAILED ACTION
This is in response to Appeal Brief dated 5/16/22.  Claims 1-15, 17, 23-25, and 28-35 have been examined.  Claims 16, 18-22, and 26-27 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Moore (Reg. # 75,793) on 8/12/22.
The application has been amended as follows: 

1. (Currently Amended) 
A base station, comprising: a memory; and at least one processor in communication with the memory and configured to cause the base station to: 
allocate a resource pool of physical resource blocks (PRBs) and sub-frames for sidelink transmissions; 
decode, from a User Equipment (UE), an uplink control message that indicates that the UE requests a sidelink transmission of a prioritized message; 
select, for the sidelink transmission of the prioritized message, one or more PRBs of the resource pool and one or more sub-frames of the resource pool; and 
encode, for transmission to the UE and to at least one other target UE in a cell area, a downlink control message that indicates: selected PRBs, selected sub-frames, and a mute operation for a finite duration to enable the sidelink transmission of the prioritized message; wherein the at least one other target UE, upon receiving the downlink control message, mutes sidelink transmissions in the selected PRBs in the selected subframes.

2. (Previously Presented) The base station according to claim 1, wherein the downlink control message is a first downlink control message, and wherein the at least one processor is further configured to cause the base station to: encode, for transmission, a second downlink control message that indicates the PRBs of the resource pool and the sub-frames of the resource pool.

3. (Previously Presented) The base station according to claim 1, wherein the downlink control message further indicates a time duration for which the other UEs are to mute the sidelink transmissions in the selected PRBs in the selected sub-frames.

4. (Previously Presented) The base station according to claim 1, wherein the downlink control message is a medium access control (MAC) control element (CE) included in a physical downlink shared channel (PDSCH).

5. (Previously Presented) The base station according to claim 1, wherein the downlink control message is a physical downlink control channel (PDCCH), and wherein the PDCCH includes a downlink control information (DCI) that includes the selected PRBs and the selected sub-frames.

6. (Previously Presented) The base station according to claim 1, wherein the downlink control message is a broadcast system information block (SIB).

7. (Previously Presented) The base station according to claim 1, wherein the uplink control message is included in a physical uplink shared channel (PUSCH), or wherein the uplink control message is a physical uplink control channel (PUCCH).

8. (Previously Presented) The base station according to claim 1, wherein the uplink control message indicates one or more of: a transmission period for the sidelink transmission of the prioritized message, a number of PRBs for the sidelink transmission of the prioritized message, and a buffer status report, and wherein the at least one processor is further configured to select the PRBs and the sub- frames for the sidelink transmission of the prioritized message based at least partly on the uplink control message.

9. (Previously Presented) The base station according to claim 1, wherein the base station is arranged to operate in accordance with a Third Generation Partnership Project (3GPP) protocol, and wherein the base station is configured for mode-3 operation, wherein the base station is to select the PRBs and the sub-frames of the resource pool for the sidelink transmissions.

10. (Previously Presented) The base station according to claim 1, wherein the base station is arranged to operate in accordance with a Third Generation Partnership Project (3GPP) protocol, wherein the uplink control message is received over an uplink Uu interface, and wherein the downlink control message is transmitted over a downlink Uu interface.

11. (Previously Presented) The base station according to claim 1, wherein the downlink control message is a first downlink control message, wherein the uplink control message is a first uplink control message, and wherein the at least one processor is further configured to cause the base station to: encode, for transmission, a second downlink control message that instructs the UE to sense a sidelink channel in accordance with one or more channel sense parameters; and decode, from the UE, a second uplink control message that indicates one or more results of the sense operation in accordance with the channel sense parameters.

12. (Previously Presented) The base station according to claim 1, wherein the downlink control message is a first downlink control message, and wherein the at least one processor is further configured to cause the base station to: encode, for transmission, a second downlink control message that instructs the UE to perform radio-layer measurements within sidelink resource pools to determine candidate resources available for sidelink transmission.

13. (Previously Presented) The base station according to claim 12, wherein the second downlink control message is a radio resource control (RRC) message, and wherein the RRC message includes one or more triggering conditions for measurement and reporting of results by the UE.

14. (Previously Presented) The base station according to claim 13, wherein the triggering conditions are based on one or more of: a received power threshold or a reference signal received power (RSRP) threshold for detected sidelink transmissions, or a priority threshold for detected sidelink transmissions.

15. (Previously Presented) The base station according to claim 13, wherein the RRC message indicates that the UE is to use a reporting format that indicates, from the sidelink resource pools: recommended resources for allocation for sidelink transmissions, or resources to refrain from allocation for the sidelink transmissions.

16. (Canceled)

17. (Previously Presented) The base station according to claim 1, wherein the at least one processor includes a baseband processor to select the PRBs and the sub-frames for the sidelink transmission of the prioritized message.

Claims 18-22. (Cancelled)

23. (Currently Amended) An apparatus comprising: a memory; and at least one processor in communication with the memory and configured to cause a user equipment (UE) to: 
determine that a prioritized message is to be transmitted to another UE over sidelink; 
select one or more physical resource blocks (PRBs) and one or more sub-frames to be used for transmission of the prioritized message over the sidelink, wherein the PRBs and sub- frames are included in a resource pool of candidate PRBs and candidate sub-frames; 
encode, for transmission to at least one other target UE in a cell area, a sidelink control message that indicates: selected PRBs, selected sub-frames, and a mute operation for a finite duration; wherein the at least one other target UE, upon receiving the sidelink control message, mutes sidelink transmissions in the selected PRBs in the selected sub-frames;
and encode the prioritized message for transmission in the selected PRBs in the selected sub-frames.

24. (Previously Presented) The apparatus according to claim 23, wherein the at least one processor is further configured to: determine that the prioritized message is to be transmitted over the sidelink based at least partly on an indicator generated by an application layer of the UE.

25. (Previously Presented) The apparatus according to claim 23, wherein the sidelink control message is included in a physical sidelink shared channel (PS SCH), or wherein the sidelink control message is a physical sidelink control channel (PSCCH) that includes a sidelink control information (SCI) that includes the selected PRBs and the selected sub- frames.

26. - 27. (Canceled)

28. (Currently Amended) A user equipment (UE), comprising: wireless communication circuitry; and at least one processor coupled to the wireless communication circuitry, wherein the at least one processor is configured to cause the UE to: 
determine that a prioritized message is to be transmitted to another UE over a sidelink; 
select one or more physical resource blocks (PRBs) and one or more sub-frames to be used for transmission of the prioritized message over the sidelink, wherein the PRBs and sub- frames are included in a resource pool of candidate PRBs and candidate sub-frames; 
encode, for transmission to at least one other target UE in a cell area, a sidelink control message that indicates: selected PRBs, selected sub-frames, and a mute wherein the at least one other target UE, upon receiving the sidelink control message, mutes sidelink transmissions in the selected PRBs in the selected sub-frames; 
and encode the prioritized message for transmission in the selected PRBs in the selected sub-frames.

29. (Previously Presented) The UE of claim 28, wherein the at least one processor is further configured to: determine that the prioritized message is to be transmitted over the sidelink based at least partly on an indicator generated by an application layer of the UE.

30. (Previously Presented) The UE of claim 28, wherein the sidelink control message is included in a physical sidelink shared channel (PS SCH), or wherein the sidelink control message is a physical sidelink control channel (PSCCH) that includes a sidelink control information (SCI) that includes the selected PRBs and the selected sub- frames.

31. (Previously Presented) The UE of claim 28, wherein the at least one processor is further configured to: receive, from a base station, a downlink control message that indicates the selected PRBs, the selected sub-frames, and that other UEs are to mute sidelink transmission in the selected PRBs in the selected sub-frames to enable the sidelink transmission of the prioritized message.

32. (Previously Presented) The UE of claim 31, wherein the downlink control message further indicates a time duration for which the other UEs are to mute the sidelink transmissions in the selected PRBs in the selected sub-frames.

33. (Previously Presented) The UE of claim 31, wherein the downlink control message is a medium access control (MAC) control element (CE) included in a physical downlink shared channel (PDSCH).

34. (Previously Presented) The UE of claim 3 1, wherein the downlink control message is a physical downlink control channel (PDCCH), and wherein the PDCCH includes a downlink control information (DCI) that includes the selected PRBs and the selected sub-frames.

35. (Previously Presented) The UE of claim 3 1, wherein the downlink control message is a broadcast system information block (SIB).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 23, and 28 teach, among other things, … decode, from a User Equipment (UE), an uplink control message that indicates that the UE requests a sidelink transmission of a prioritized message … select, for the sidelink transmission of the prioritized message, one or more PRBs of the resource pool and one or more sub-frames of the resource pool … encode, for transmission to the UE and to at least one other target UE in a cell area, a downlink control message that indicates: selected PRBs, selected sub-frames, and a mute operation for a finite duration to enable the sidelink transmission of the prioritized message; wherein the at least one other target UE, upon receiving the downlink control message, mutes sidelink transmissions in the selected PRBs in the selected subframes.
Independent claims 1, 23, and 28, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-15, 17, 23-25, and 28-35 have been allowed.  Claims 16, 18-22, and 26-27 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468